2015 Ark. App. 397



                    ARKANSAS COURT OF APPEALS
                                           DIVISION IV
                                          ruo. CR-14-579


KHIRY DAUSHON NICHOLS                                   Opinion Delivered   J(JNE 1 7, 2075
                                    APPELLANT
                                                        APPEAL FROM THE WASHINGTON
                                                        COUNTY CIRCUIT COURT,
                                                        lNo. cR-2013-1076-1)
STATE OF ARKANSAS                                       HONORABLE WILLIAM A. STOREY,
                                      APPELLEE         JUDGE

                                                        AFFIRMED



                                    DAVID M. GLOVER, Judge


       This is the second time this    case has been   before us. Appellant Khiry Nichols's counsel

originally filed a motion to withdraw      as counsel and a      no-merit appeal from the denial of

Nichols's motion to transfer his case to juvenile court; our court denied counsel's nrotion and

ordered rebriefingas a merit appeal. Nicholsu. State,2015 Ark. App. 12. Counsel has now

filed a merit brief, arguing that the rrial court erred by refusing to transfer Nichols's     case   to

                  'Vy'e
juvenile court.           aflirm.

       Nichols, who was born in December 1996, was charged by felony information with

being an accomplice to aggravated robbery,      a Class   Y felony, and being an accomplice to first-

degree batter!, a Class B      felony. These offenses were alleged to have occurred onJune        18,

2073, when Nichols was sixteen years       old. He filed a motion to transfer his case to juvenile

court or, in the alternative, to extended juvenile jurisdiction.
                                      2015 Ark. App. 397



         At the hearing on Nichols's motion to transfer, Shelly Clingan, a licensed social worker

employed at the Washington Counfy Juvenile Detention Center, testified that Nichols had

been referred for crisis intervention due      to   elevated screening scores regarding suicide,

although he denied being suicidal; he was currently            in   therapy; he had never been

disrespectful to her; he had significant family issues and trust issues, including the fact that he

had no relationship with his father; and he had admitted to using marijuana regularly, as well

as   having experimented with prescription medications and alcohol. She testified Nichols also

reported to her that he had been physically abused as a child. Clingan was concerned that

Nichols was low functioning and had never had an educational evaluation to determine if he

needed assistance.    It   was Clingan's opinion that he needed to continue    with   the juvenile-

court program, although she acknowledged that Nichols's juvenile probation had been

revoked previously because he had run away from home and had cut off his electronic-

monitoring device when he ran away from home           a second tinre.


         Scott Tanner, theJuvenile Ombudsman ofthe Public Defender Comnrission, testified

as   ro the nunrber o[dispositions available through the juvenile systenr and exrended juvenile

jurisdiction. He stated that there were a substantial number of Y felony adjudications under

extended juvenile jurisdiction.

         Detective Rick Frisby of the Springdale Police Department testified that onJune 18,

201,3, he investigated a robbery at Brookhaven Apartments       in Springdale. When he arrived

at the scene, he found a Chevy Impala with gloves, a bloody backpack, a large log, and a brick

in the vehicle. One witness related that he had seen three or four African American          males



                                                                                        cR-14-579
                                            2015 Ark. App. 397



fighting with a Hispanic male. Two suspects were arrested that night, and they both

implicated Nichols in the robbery. Nichols initially denied any involvenlent in the incident

when questioned by Frisby, but he later admitted to kicking and punching the victim after

the victim lost consciousness. However, Nichols, who was the only juvenile of the three

suspects, told Frisby that the other suspects "started the whole thing" and that           it was one of

the other suspect's idea to rob the victim. Detective Frisby stated that Nichols smirked and

laughed       a   little while he talked about the incident. Nichols denied that the brick found in the

vehicle was used in the attack; he also wrote a letter of apology to rhe victinr. Detective

Frisby was unable ro talk to the victim, a thirry-five-year-old man, at the time of the incident

because he was airlifted for medical assistance due to being in a coma; the victinr, who was

struck in the face and upper body, remained in a coma fromJune to November. The victinr

was wheelchair bound when Detective Frisby spoke r,vith him in January 2014, and he

continued to suffer the effects of the injuries he had suscained in the incident.

         It   is   within a prosecuting attorney's discretion to charge a juvenile in either the juvenile

or criminal division of circuit court ifa juvenile is at least sixteen years old when he allegedly

engages   in conduct that, if committed by an adult, would be a felony. Ark. Code Ann. $ 9-

27-318(c)(1) (Repl. 2009). On motion of the court orany parg, the court in which the

charges have been filed shall conduct a transfer hearing to deternrine whether to transfer the

case   to another division of circuit court. Ark. Code Ann. $ 9-27-318(e). The nroving parry

bears the burden of proving that the case should be transferred.           Z.T. u. State,2015 Ark. App.

282. The court shall order the          case transferred   to another division of circuit court only upon


                                                                                              cR-14-579
                                    2015 Ark. App. 397



a finding by clear and convincing evidence that the case should be transferred.              Ark. Code

Ann. $ 9-27-318(h)(2). Clear and convincing evidence is the degree of proof that will

produce in the trier of fact a firm conviction as to the allegation sought to be established.

R.W.G. v. State,2014 Ark. App. 545,444 S.W.3d 376. We will not               reverse a   circuit courr's

determination of whether to transfer a case unless that decision is clearly erroneous. Id. A

finding is clearly erroneous when, although there is evidence to support it, the reviewing

court on the entire evidence is left with   a   firm conviction that a nristake   has been   comnritted.

rd.

       Arkansas Code Annotated section 9-27-318(9) sets forth all of the factors the court

shall consider in a transfer hearing:

       (1) The seriousness of the alleged offense and whether the protection of sociery
       requires prosecution in the criminal division of circuit court;
       (2) Wherher the alleged offense was committed in an aggressive, violent, prenreditated,
       or willflul manner;
       (3) Whether the offense was against a person or properry, with greater weight being
       given to offenses against persons, especially if personal injury resulted;
       (a) The culpabiliry of the juvenile, including the level of planning and participation in
       the alleged offense;
       (5) The previous history of the juvenile, including whether the juvenile had been
       adjudicated a juvenile offender and, ifso, whether the offenses were against persons or
       properry, and any other previous history of antisocial behavior or patterns of physical
       violence;
       (6) The sophistication or maturiry of the juvenile as determined by consideration of
       the juvenile's home, environment, emotional attitude, pattern of living, or desire to
       be treated as an adult;
       (7) Whether there are facilities or programs available to the .;udge of the juvenile
       division of circuit court thar are likely to rehabilitate the juvenile before the expiration
       of the juvenile's twenry-first birthday;
       (8) Whether the juvenile acted alone or was part of a group in the conrmission of the
       alleged offense;
       (9) Written reports and other materials relating to the juvenile's nrental, physical,
       educational, and social history; and

                                                                                              cR-14-579
                                      2015 Ark. App. 397



       (i0) Any other factors deemed relevant by the judge.

The trial court is required to make written findings on all of the above factors. Ark. Code

Ann. $ 9-27-31,8(h)(1). However, there is no requirement that proof be introduced against

the juvenile on each factor, and the trial court is not obligated to give equal weight       to   each


of these factors in determining whether a case should be transferred. K.O.P. u. State,2013

Ark. App. 667.

       In Ending that the State had denronstrated by clear and convincing evidence that the

ntatter should remain in the criminal division of circuit court and not be transGrred to the

juvenile division ofcircuit court   as an   extended juvenile jurisdiction case, the trial court made

the following findings:

       i. Thar the offense of aggravated robbery is an extremely serious offense.
       2.That the oflense was commirted in an aggressive, violent, and willful manner, with
       the DeGndant admitting to srriking as well as kicking the victim in the case.
       3. That the offense was clearly committed against a person.
       4. That the Defendant admitted his participation and culpabiliry in the aggravated
       robbery by striking and kicking the victim.
       5. That Defendant was previously placed on probation by the Benton Counry Circuit
       Court, which probation was revoked and thereafter Defendant was placed on
       probation for a second time.
       6. That Defendant's probation was again revoked after testing positive for marijuana,
       being kicked off the school bus, and for wrongfully removing his electronic
       monicoring device.
       7. That reasonable cause exists to believe that Deflendant has committed the new
       offense of aggravated robbery while on probation.
       8. That Defendant has conducted himself as an adult by using alcohol, using
       marijuana, and running away from home.
       9. That available programs in the juvenile justice system would not successfully
       rehabilitate the DeGndant.
       10. That Defendant played a prominent role in the offense he and his co-defendants
       are alleged to have committed.

       Nichols argues that the trial court's findings were clearly erroneous because the trial

                                                                                          cR-14-579
                                           2015 Ark. App. 397



court failed to consider his history, his IQ, and the services he could be provided through the

juvenile-justice system; he was one of three participants in the crimes and was the only

juvenile; he had limited participation in the planning of the crime; and psychological

evaluations indicated that his lack ofjudgment was probably the result ofhis low intelligence.

He takes issue with the trial court's findings that he conducted himself       as   an adult by using

marijuana and alcohol and running away, contending that these are not adult activities; that

there were no programs in the juvenile-justice system that would successfully rehabilitate him,

arguing that this finding ignores the testimony of Shelly Clingan; and that he played                 a


prominent role in the o{fense, contending that his participation only occurred       at the end   when

rhe alleged victim was unconscious.

       The trial court did take Nichols's IQ into consideration, noting that it was 66. Nichols

concedes that the crimes were serious and violent in nature, and they were committed against

a person   by   a   group ofpeople. While he wants to point to the fact that the other two suspects

were adults, he was no stranger to the court system himsele having been placed on juvenile

probation on two occasions and having had that probation revoked both times. His past

conduct provided an indication to the trial court that Nichols would be unlikely to have

success in   juvenile court for    a   third time. While using marijuana and running away may not

be considered adult activities in some circumstances, that does not negate the findings that

Nichols was a three-time of[ender who had committed serious offenses in             a   violent manner

against a person, leaving that person seriously incapacitated.    We cannot   say   that the trial court

was clearly erroneous in denying Nichols's motion to transfer his case to juvenile court.



                                                     6                                      cR-14-579
                              2015 Ark. App. 397



Affirmed.

ABRAMSoN and BRowN,lJ., agree.



Wallace, Martin, Duke and Russell, PLLC, by: Valerie L. Goudie

Leslie Rutledge, Att'y Gen., by: Rebecca Kane, Ass't Att'y Gen., for appellee.




                                                                                 cR-r4-579